*114OPINION OF THE COURT
Memorandum.
Judgments of conviction unanimously affirmed.
The defendant contends that any attempt to endanger the welfare of a child is legally impossible. Where a penal statute imposes strict liability for committing certain conduct, an attempt is legally cognizable, since one can attempt to engage in conduct (People v Prescott, 95 NY2d 655, 659 [2001]). Contrary to defendant’s contention, the crime of endangering the welfare of a child proscribes particular conduct — the knowing acts likely to be injurious to the welfare of a child. Thus, the crime of attempted endangering the welfare of a child is not a legal impossibility.
Defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal.
Pesce, EJ., Patterson and Belen, JJ., concur.